NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa



                                            May 28, 2015

      Hon. Mark Skurka                               Hon. Adolfo Aguilo Jr.
      District Attorney                              Assistant District Attorney
      901 Leopard Street, Room 205                   Nueces County Courthouse
      Corpus Christi, TX 78401                       901 Leopard - Room 206
      * DELIVERED VIA E-MAIL *                       Corpus Christi, TX 78401
                                                     * DELIVERED VIA E-MAIL *
      Hon. Travis W. Berry
      Attorney at Law
      P.O. Box 6333
      Corpus Christi, TX 78466-6333
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00305-CR
      Tr.Ct.No. 13-CR-3008-4
      Style:    Billie Knoll v. The State of Texas


             The above-referenced cause has been set for submission without oral argument
      on Thursday, June 18, 2015, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gina M. Benavides and Justice Gregory T. Perkes.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch